DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,4,9,14-16,19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 7/20/2022 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:
  A multifunction lighting apparatus, comprising: a light body for emitting a light; an adjustment bracket, the light body being fixed to the adjustment bracket and being movable with respect to the adjustment bracket; a frame for supporting and fixing the adjustment bracket; a first optical unit being detachable from the light body to be replaced with a second optical unit; and a driver box containing a driver for converting an indoor power to a driving current to the light source, wherein the driver box is made of metal material, wherein there is a rotation structure for connecting the adjustment bracket and the light body so that the light body is rotatable with respect to the adjustment bracket for changing an output direction of the light, wherein the first optical unit comprises a downlight reflector, and the second optical unit comprises a wall grazer reflector, wherein the output light direction of the light is adjusted with different tilt angles between using the downlight reflector and the wall grazer reflector.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875